Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the amendment filed on 06/17/2022.  
Applicant has amended claims 1, 15 and 17 to overcome the 102 rejection of claims 1-3, 11, 15-17 and 19.  The amendments overcome the anticipation rejection by Wagoner et al. (US 2014/0361538 A1).
The applicant has further amended claim 19 to overcome the 101 and the 112(b) rejections.  The amendment overcomes the rejections.
Claims 1-19 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11, 12, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al. (US 2014/0361538 A1), hereinafter ‘Wagnor’ in view of Barker et al. (U.S. 2017/0122291 A1), hereinafter ‘Barker’.

In re to claim 1, Wagoner disclose a wind turbine (i.e. 100, fig. 1, see pr. [0020]) comprising a power converter system (i.e. 130, see pr. [0021]), comprising: a plurality of power modules (i.e. 132 and 134, see pr. (0021]) each comprising:  5at least one semiconductor component (i.e. 142 and 144), and a temperature sensor (i.e. 222, see pr. [0035]) arranged in thermal connection with the semiconductor component (i.e. 142 and 144), and being arranged to generate a temperature signal accordingly (i.e. 224, fig. 3, see pr. [0035]), and a controller (i.e. 140, fig. 2) arranged to receive temperature signals from the respective 10power modules (i.e. see pr. [0032]), and to shut down operation of the power converter system in case one or more of the temperature signals indicate a temperature exceeding a trip temperature threshold (i.e. see prs. [0012]).  Except, Wagoner fails to explicitly disclose that wherein the controller is arranged to monitor at least one parameter and to update the trip temperature threshold from a first temperature value to a second temperature value according to the at least one parameter.  Whereas, Barker teach that wherein the controller (i.e. 202/262, fig. 3, see pr. [0038]) is arranged to monitor at least one parameter (i.e. such as one or more voltage and/ or current measurement signals, see pr. [0038]) and to update the trip temperature threshold from a first temperature value to a second temperature value according to the at least one parameter (i.e. see tables on figs. 3 and 4 and prs. [0038-0041]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the power converter system of Wagoner by incorporating the controllers of Barker in order to enhance and maximize the sensing and measuring of the different parameters, such as voltage and current levels and adjusting the trip temperature as needed as taught by Barker.
In re to claim 2, Wagoner disclose the wind turbine (i.e. 100, fig. 1, see pr. [0020]) according to claim 1, wherein the controller (i.e. 140, fig. 2) is arranged to update the trip temperature threshold by calculating an updated trip temperature threshold value according to a trip threshold algorithm in response to the at least one parameter (i.e. see prs. [0039-0041]).
In re to claim 3, Wagoner disclose the wind turbine (i.e. 100, fig. 1, see pr. [0020]) according to claim 1, wherein the controller (i.e. 140, fig. 2) is arranged to monitor at least two parameters (i.e. 202 and 224, fig. 3, see prs. [0035]), and to update the trip temperature threshold accordingly (i.e. see prs. [0039-0041]).  
In re to claim 11, Wagoner disclose the wind turbine (i.e. 100, fig. 1, see pr. [0020]) according to claim 1, wherein the at least one semiconductor 25component comprises at least one Gate Bipolar Transistor (i.e. 142 and 144, fig. 1).  
In re to claim 12, Wagoner disclose the wind turbine (i.e. 100, fig. 1, see pr. [0020]) according to claim 1, wherein the at least one parameter comprises one or more of: a DC link voltage (i.e. see pr. [0027]), a phase current (i.e. see pr. [0025]), a switching frequency (i.e. see pr. [0026]), a cooling method, and a cooling medium temperature range (i.e. see pr. [0035]).
5In re to claim 19, Wagoner disclose a computer readable medium containing a program which, when executed, performs an operation for controlling power conversion in a wind turbine (i.e. see pr. [0031]), wherein the wind turbine comprises a power converter system (i.e. 130, fig. 1, see par. [0021]). with a plurality of power modules each comprising at least one semiconductor component; the operation, comprising:  10sensing a temperature at a point with thermal connection to the at least one semiconductor component (i.e. 142 and 144, fig. 1) in each of the plurality of power modules (132 and 134, fig. 1); monitoring at least one parameter; updating a trip temperature threshold according to the at least one parameter (i.e. see prs. [0012]), 15comparing the sensed temperatures with the trip temperature threshold; and shutting down operation of the power converter system if one or more of the sensed temperatures exceeds the trip temperature threshold (i.e. 142 and 144, fig. 1).  

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wagoner et
al. (US 2014/0361538 A1), hereinafter “Wagnor in view of Barker et al. (U.S. 2017/0122291 A1), hereinafter ‘Barker’ and in view of Thogersen et al. (U.S. 2014/0212289 A1), hereinafter ‘Thogersen’.

In re to claim 10, Wagoner disclose the wind turbine (i.e. 100, fig. 1, see pr. [0020]) according to claim 1.   Except, Wagoner and Barker fail to explicitly disclose that wherein the temperature sensor arranged 20in thermal connection with the semiconductor component comprises a thermistor positioned on a structure of the power module at a limited distance away from the at least one semiconductor component.  Whereas, Thogersen teach that wherein the temperature sensor arranged 20in thermal connection with the semiconductor component comprises a thermistor positioned on a structure of the power module at a limited distance away from the at least one semiconductor component (i.e. see prs. [0028-0029 and {0095]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the power converter system of Wagoner by incorporating a thermistor sensor of Thogerson for sensing the temperature of a semiconductor in order to help in the protection of the wind turbine operation, such as interrupt operation if the wind turbine in case of high temperature. 
Allowable Subject Matter
Claims 4-9, 13, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
In re to claims 4, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the plurality of power modules are cooled by a liquid, and wherein a temperature sensor is arranged to sense a temperature of the liquid and to generate a liquid temperature signal accordingly, and wherein the controller is arranged to update the trip temperature threshold in response to the liquid temperature signal”.  
In re to claims 13, None of the cited prior art alone or in combination disclose or teach the claimed inventions in “a temperature sensor is arranged to sense a 14temperature of the liquid and to generate a liquid temperature signal accordingly, and wherein the controller is arranged to update the trip temperature threshold in response to the liquid temperature signal”.  
In re to claims 18, None of the cited prior art alone or in combination disclose or teach the claimed inventions in “a temperature sensor is arranged to sense a 14temperature of the liquid and to generate a liquid temperature signal accordingly, and wherein the controller is arranged to update the trip temperature threshold in response to the liquid temperature signal”.  
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record to include either of the above limitations.
In re to claims 5-9, claims 5-9 depend from claim 4, thus are also objected for the same reasons provided above. 
In re to claim 14, claim 14 depend from claim 13, thus is also objected for the same reasons provided above.     

In regard to claims 15-17, method claims 15-17 are rejected based on the following case law, note that under MPEP 21 12.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986).  Therefore, the previous rejections based on the apparatus will not be repeated.

Response to Arguments
Applicant's arguments with respect to claims 1-3, 10, 11, 15-17 and 19 have been considered, but are moot in view of the new ground(s) of rejection.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee of.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839